The opinion of the Court was drawn up by
Appleton, J.
This action is brought to recover for certain supplies furnished one William Welch, wh^se settlement is claimed to be in the defendant town.
It appears, that Obed Welch, the father of the pauper, had his settlement in that part of Strong which was set off to New Vineyard, by c. 503 of the special laws of 1856. By virtue of that Act, the settlement of the pauper’s father was transferred to the latter town. Wilton v. New Vineyard, 43 Maine, 315.
The pauper has a derivative settlement from that of his father, which will remain until a new one is gained.
It appears in evidence that the pauper, when about ten years of age, was bound out to one Luther Sweatland of *566Strong, with whom he resided, with the exception of a temporary absence, when he ran away, till he was nearly twenty-one years old. It is insisted that by such residence a settlement was acquired in Strong.
A minor child, of parents who are paupers, bound to service by written indenture, until twenty-one years of age, is not thereby emancipated. Oldtown v. Falmouth, 40 Maine, 106. The evidence fails to establish the pauper’s emancipation. The residence of the pauper, while thus living in Strong, was not of a character to change this settlement. • He was not emancipated. The settlement of the father was his settlement, and he has not acquired one since. By the Act of 1856, c. 503, as his settlement was gained in that part of Strong which was set off to New Vineyard, it passed with that transfer, notwithstanding the absence of the pauper, to the defendant town. Wilton v. New Vineyard, 43 Maine, 315.
By the agreement of parties a default must be entered.

Defendants defaulted.

Tenney, O. J., Rice, Cutting, May and Kent, JJ., concurred.